Exhibit 10.3

 

 

AIRCRAFT AND ENGINE SECURITY AGREEMENT

DATED AS OF MAY 2, 2013

BETWEEN

THE GRANTOR PARTY HERETO

AS GRANTOR

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS AGENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.           DEFINITIONS; CONSTRUCTION

     2   

Section 1.1

  

Certain Definitions

     2   

Section 1.2

  

Construction

     2   

SECTION 2.           SECURITY

     3   

Section 2.1

  

Grant of Security

     3   

SECTION 3.           COVENANTS OF THE GRANTOR

     5   

Section 3.1

  

Liens and Legal Opinions

     5   

Section 3.2

  

Possession

     6   

Section 3.3

  

Registration and Operation

     7   

Section 3.4

  

Loss, Destruction, Requisition, Etc

     14   

Section 3.5

  

Agreement Regarding Engines

     19   

Section 3.6

  

Quiet Enjoyment

     19   

Section 3.7

  

Inspection

     20   

Section 3.8

  

Additional Airframes and Engines

     20   

SECTION 4.           REMEDIES OF AGENT UPON AN EVENT OF DEFAULT

     21   

Section 4.1

  

Remedies with Respect to Collateral

     21   

Section 4.2

  

Remedies Cumulative

     23   

Section 4.3

  

Discontinuance of Proceedings

     23   

Section 4.4

  

Intentionally Omitted

     23   

Section 4.5

  

Further Assurances

     23   

SECTION 5.           MISCELLANEOUS

     25   

Section 5.1

  

Termination of Security Agreement

     25   

Section 5.2

  

No Legal Title to Collateral in Agent, Any Other Member of the Lender Group, or
Any Bank Product Provider

     25   

Section 5.3

  

Sale of Aircraft by Agent is Binding

     25   

Section 5.4

  

Benefit of Security Agreement

     26   

Section 5.5

  

Intentionally Omitted

     26   

Section 5.6

  

Intentionally Omitted

     26   

Section 5.7

  

Notices

     26   

Section 5.8

  

Severability of Provisions

     26   

Section 5.9

  

Counterparts; Electronic Execution

     26   

Section 5.10

  

Successors and Assigns

     26   

Section 5.11

  

Section Headings

     26   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 5.12

  

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

     26   

Section 5.13

  

Amendments

     29   

Section 5.14

  

Limitation on Agent’s, the Other Members of the Lender Group’s, and the Bank
Product Providers’ Duty in Respect of Collateral

     29   

Section 5.15

  

Revival and Reinstatement of Obligations

     29   

Section 5.16

  

Concerning Agent

     29   

Section 5.17

  

Additional Cape Town Convention Provisions

     29   

Section 5.18

  

Credit Agreement

     30   

 

Schedule I   —   Definitions Annex A   —   Aircraft and Engines Exhibit A   —  
Form of Security Agreement Supplement Exhibit B   —   Form of Irrevocable
De-Registration and Export Request Authorization

 

-ii-



--------------------------------------------------------------------------------

AIRCRAFT AND ENGINE SECURITY AGREEMENT

This AIRCRAFT AND ENGINE SECURITY AGREEMENT, dated as of May 2, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, this
“Security Agreement”), is among the Person listed on the signature pages hereof
as “Grantor” (the “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns, in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, ERICKSON AIR-CRANE INCORPORATED, a Delaware corporation (“EAC”), and
EVERGREEN HELICOPTERS, INC., an Oregon corporation (“Evergreen” and together
with EAC, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”) are
parties to that certain Credit Agreement, dated contemporaneously herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with the lenders party thereto as “Lenders” (such Lenders,
together with their respective successors and assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”) and Agent, pursuant
to which the Lender Group has agreed to make certain financial accommodations
available to the Borrowers pursuant to the terms and conditions thereof; and

WHEREAS, Grantor is a party to that certain Guaranty and Security Agreement,
dated contemporaneously herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security Agreement”),
with Agent and the other parties thereto, pursuant to which the Grantor has
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a security interest in substantially all of its assets; and

WHEREAS, to induce the Lender Group to enter into the Credit Agreement and the
other Loan Documents, to induce the Bank Product Providers to enter into the
Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements,
Grantor has agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations, as provided herein;
and

WHEREAS, all things have been done to make the Credit Agreement, which has been
executed, issued and delivered by the Borrowers, the legal, valid and binding
obligation of the Borrowers; and

WHEREAS, all things have been done to make the Guaranty and Security Agreement,
which has been executed, issued and delivered by Grantor, the legal, valid and
binding obligation of Grantor; and

WHEREAS, all things necessary to make this Security Agreement a legal, valid and
binding obligation of Grantor and Agent, for the uses and purposes herein set
forth, in accordance with its terms, have been done and performed and have
occurred; and

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS; CONSTRUCTION

Section 1.1 Certain Definitions. For all purposes of this Security Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(a) capitalized terms used herein have the meanings set forth in Schedule I
hereto or in the Credit Agreement (and Schedule 1.1 thereto) unless otherwise
defined herein;

(b) the definitions stated herein and those stated in Schedule I apply equally
to both the singular and the plural forms of the terms defined;

(c) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Security Agreement as a whole and not to any particular
Section or other subdivision;

(d) references herein to sections, schedules, appendices and exhibits pertain to
sections, schedules, appendices and exhibits in or to this Security Agreement
and shall be deemed to be a part of this Security Agreement;

(e) references to any agreement shall be to such agreement, as amended, modified
or supplemented;

(f) references to any Person shall include such Person’s successors and assigns
subject to any limitations provided for herein or in the other Loan Documents;
and

(g) references to “including” or “included” shall not be limiting and shall be
deemed to mean “including without limitation” and “included, but not limited
to.”

Section 1.2 Construction. Any reference herein to the satisfaction, repayment,
or payment in full of the Secured Obligations shall mean (a) the payment or
repayment in full in immediately available funds of (i) the principal amount of,
and interest accrued with respect to, all outstanding Loans, together with the
payment of any premium applicable to the repayment of the Loans, (ii) all Lender
Group Expenses that have accrued regardless of whether demand has been made
therefor, (iii) all fees or charges that have accrued hereunder or under any
other Loan Document (including the Letter of Credit Fee and the Unused Line
Fee), (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Secured Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Secured Obligations, (e) the payment or repayment in full in
immediately available funds of all other Secured Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (f) the termination of all of the Commitments of the
Lenders. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

 

2



--------------------------------------------------------------------------------

SECTION 2. SECURITY

Section 2.1 Grant of Security. Grantor hereby unconditionally grants, assigns,
and pledges to Agent, for the benefit of each member of the Lender Group and
each of the Bank Product Providers, to secure the Secured Obligations, a
continuing security interest in, and mortgage Lien on, and consents to the
registration of an International Interest on, all of Grantor’s right, title, and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the “Collateral”):

(a) the Aircraft, including each Airframe, each Engine (each such Engine having
more than 550 rated takeoff horsepower or the equivalent of such horsepower),
each Rotor, each Rotor Blade, and in the case of an Engine, Rotor, or Rotor
Blade, as the same is now and will hereafter be constituted, whether now or
hereafter acquired, and whether or not any such Engine, Rotor, or Rotor Blade
may from time to time be installed on an Airframe or any other airframe or any
other aircraft, any and all Parts which are from time to time included within
the definitions of “Airframes” or “Engines” and, to the extent provided herein,
all substitutions and replacements of, and additions, improvements, accessions
and accumulations to, such Aircraft, such Airframes, such Engines, such Rotors,
such Rotor Blades, and any and all such Parts (such Airframes and Engines as
more particularly described in the Security Agreement Supplement and with
respect to any substitutions or replacements therefor), and all renewals,
substitutions, replacements, additions, improvements, accessories and
accumulations with respect to any of the foregoing, and together with all
Aircraft Documents;

(b) all Accessories in respect of any Aircraft;

(c) all service and warranty rights related to the Aircraft, the Engines, the
Rotors, the Rotor Blades, the Parts, or any Accessories in respect of any
Aircraft;

(d) each lease, interchange agreement or operating agreement with respect to any
Aircraft, any Engine, any Rotor, any Rotor Blade, any Part, or any other
agreement relating to use or possession of any Aircraft, any Engine, any Rotor,
any Rotor Blade, or any Part, including, without limitation, the right to make
all waivers and agreements, to give and receive all notices and other
instruments or communications, to take such action upon the occurrence of a
default thereunder, including the commencement, conduct and consummation of
legal, administrative or other proceedings, as shall be permitted thereby or by
law, and to do any and all other things which Grantor is or may be entitled to
do thereunder (subject to such reservation);

(e) all requisition, confiscation, seizure or condemnation proceeds with respect
to any Aircraft, any Engine, any Rotor, any Rotor Blade, or any Part thereof or
any other Collateral, all amounts paid or payable by any Government Authority in
respect of the possession or use of any Aircraft, and all proceeds from the
sale, lease or other disposition of any Aircraft, any Engine, any Rotor, any
Rotor Blade, or any Part or any other Collateral described herein (without any
implication that any of such actions is permitted without the consent of Agent;
it being acknowledged that the consent of Agent is required for any such action)
except as otherwise expressly provided in the Credit Agreement;

(f) the Bills of Sale;

(g) any other bill of sale to any Aircraft, any Engine, any Rotor, any Rotor
Blade, or any Part;

(h) all service contracts, product agreements, repair, maintenance and overhaul
agreements, all power by hour maintenance contracts, and all agreements of any
subcontractor, supplier or vendor, including to the extent assignable all
warranties, in respect of any Aircraft, any Airframe, any Engine, any Rotor, any
Rotor Blade, or any Part;

 

3



--------------------------------------------------------------------------------

(i) all moneys and securities now or hereafter paid or deposited or required to
be paid or deposited to or with Agent by or for the account of Grantor in
respect of any Aircraft pursuant to any term of this Security Agreement, any
Loan Documents, or any Bank Product Agreement, and held or required to be held
by Agent hereunder or thereunder;

(j) all property that may from time to time hereafter be expressly subjected to
the Lien of this Security Agreement;

(k) all insurance policies (including the proceeds thereof) with respect to any
Aircraft, any Airframe, any Engine, any Rotor, any Rotor Blade, or any Part
required to be maintained by Grantor under Section 3.3(k) hereof;

(l) to the extent related to any of the foregoing or consisting of or acquired
with proceeds of any of the foregoing, all accounts, goods, inventory,
equipment, general intangibles (including software and payment intangibles),
documents, promissory notes and other instruments, chattel paper (including
electronic chattel paper and tangible chattel paper), investment property,
deposit accounts, commercial tort claims, letters of credit, letter of credit
rights and contract rights, if any, of Grantor; and

(m) all proceeds and products of the foregoing.

Notwithstanding anything contained in this Security Agreement to the contrary,
the term “Collateral” shall not include any Excluded Assets (as defined in the
Guaranty and Security Agreement).

TO HAVE AND TO HOLD all and singular the Collateral unto Agent, its permitted
successors and assigns, forever, upon the terms and trusts herein set forth, for
the benefit, security and protection of Agent, for the benefit of the Lender
Group and the Bank Product Providers, and for the uses and purposes and subject
to the terms and provisions set forth in this Security Agreement.

Grantor agrees that, in the event Grantor, pursuant to any Senior Note Document,
takes any action to grant or perfect a Lien in favor of the Notes Collateral
Agent in any assets (other than Second Lien Escrow Collateral (as defined in the
Intercreditor Agreement)), such Grantor shall also take such action to grant or
perfect a Lien in favor of Agent to secure the Secured Obligations without
request of Agent, including with respect to any property in which the Notes
Collateral Agent directs a Grantor to grant or perfect a Lien or take such other
action under any Senior Note Document.

Grantor does hereby constitute and appoint Agent the true and lawful attorney of
Grantor, irrevocably, for good and valuable consideration with full power of
substitution, which appointment is coupled with an interest, with full power (in
the name of Grantor or otherwise) to ask for, require, demand, receive, sue for,
compound and give acquittance for any and all moneys and claims for moneys due
and to become due under or arising out of all property (in each case including
insurance and requisition proceeds) which now or hereafter constitutes part of
the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or to take any action or to
institute any proceeding which Agent may deem to be necessary or advisable in
the premises as fully as Grantor itself could do; provided that Agent shall not
be permitted to exercise any such rights except following the existence, and
during the continuance of, an Event of Default. Without limiting the foregoing
provisions, following the existence, and during the continuance of, any Event of
Default, but subject to the terms hereof and any mandatory requirements of
applicable law, Agent shall have the right

 

4



--------------------------------------------------------------------------------

under such power of attorney, but no obligation, in its discretion to file any
claim or to take any other action or proceedings, either in its own name or in
the name of Grantor or otherwise, which Agent may reasonably deem necessary or
appropriate to protect and preserve the right, title and interest of Agent in
and to the security intended to be afforded hereby.

Grantor agrees that at any time and from time to time, upon the written request
of Agent, Grantor will, at its cost and expense, promptly and duly execute and
deliver or cause to be duly executed and delivered any and all such further
instruments and documents (including legal opinions reasonably requested by
Agent), and do such further acts and things, including filings, recordations,
registrations, and similar actions under the Code, with the FAA, with the
International Registry, or any other registry with respect to any Aircraft, any
Engine, any Rotor, any Rotor Blade, as Agent may reasonably deem desirable in
obtaining the full benefits of the security interest and assignment hereunder
and of the rights and powers herein granted.

Grantor does hereby warrant and represent that, except as permitted by the
Credit Agreement and the other Loan Documents, it has not granted a security
interest in or assigned or pledged, or sold, transferred, leased, or otherwise
disposed of, and hereby covenants that, except as permitted by the Credit
Agreement and the other Loan Documents, it will not (i) grant a security
interest in, assign or pledge, or sell, transfer, lease or otherwise dispose of,
so long as the Lien of this Security Agreement has not been discharged in
accordance with the terms hereof, any of its rights, titles or interests in the
Collateral to any Person other than Agent and Notes Collateral Agent, and
(ii) except in each case as provided hereunder, or so long as no Event of
Default is in existence, enter into any agreement amending or supplementing any
agreement assigned or pledged hereunder or execute any waiver or modification
of, or consent under, the terms of, or exercise any rights, powers or privileges
under, any agreement assigned or pledged hereunder, or settle or compromise any
claim arising under any agreement assigned or pledged hereunder, submit or
consent to the submission of any dispute, difference or other matter arising
under or in respect of any agreement assigned or pledged hereunder, or to
arbitration thereunder.

It is hereby further agreed that any and all Collateral described or referred to
in the granting clause hereof which is hereafter acquired by Grantor shall ipso
facto, and without any other conveyance, assignment or act on the part of
Grantor or Agent, become and be subject to the Lien herein granted as fully and
completely as though specifically described herein.

SECTION 3. COVENANTS OF THE GRANTOR

Section 3.1 Liens and Legal Opinions.

(a) Grantor shall not directly or indirectly create, incur, assume or suffer to
exist any Lien on or International Interest against or with respect to any
Aircraft, any Airframe, any Engine, any Rotor, any Rotor Blade, or any Part or
title thereto or any interest therein except for Permitted Liens. Grantor shall
promptly, at its own expense, take such action as may be necessary to duly
discharge (by bonding or otherwise) any Lien other than a Permitted Lien arising
at any time.

(b) Promptly following the execution and delivery of this Security Agreement
Grantor shall furnish an opinion of qualified FAA counsel, in form and substance
reasonably satisfactory to Agent, that (i) this Security Agreement is in
recordable form, (ii) this Security Agreement has been filed for recordation
with the FAA in accordance with the Federal Aviation Act and creates a duly
perfected first priority security interest in favor of Agent, for the benefit of
the Lender Group and the Bank Product Providers, in the portion of the
Collateral for which a security interest can be perfected by such filing with
the FAA in favor of Agent, and there are no other Liens of record with the FAA
with respect to the Collateral (except for Permitted Liens), and (iii) the
International Interests granted in each

 

5



--------------------------------------------------------------------------------

Aircraft (and each of the applicable Engines) under this Agreement have been
registered as International Interests with the International Registry in
accordance with the Cape Town Convention, and there are no other International
Interests of record with the International Registry with respect to the
Collateral (except for Permitted Liens) (and Grantor shall have furnished to
Agent a “priority search certificate” from the International Registry confirming
the foregoing), and covering such other matters as Agent shall reasonably
request. Promptly after this Agreement has been recorded by the FAA, Grantor
shall deliver to Agent an opinion of such counsel, in form and substance
reasonably acceptable to Agent, as to the due recordation thereof by the FAA.

Section 3.2 Possession.

Except as expressly permitted in Section 3.9, Grantor shall not lease, or
otherwise in any manner deliver, relinquish or transfer possession of any
Airframe, any Engine, any Rotor, or any Rotor Blade to any Person or install any
Engine, Rotor, or Rotor Blade, or permit any Engine, Rotor, or Rotor Blade, to
be installed, on an airframe other than the Airframes, without the prior consent
of Agent, which consent may be withheld in its sole discretion, provided,
however, that so long as all approvals, consents or authorizations required from
the Aeronautical Authority in connection with any such lease or such delivery,
transfer or relinquishment of possession have been obtained and remain in full
force and effect, Grantor may, without the prior consent of Agent:

(a) enter into a Wet Lease or other similar arrangement under which Grantor has
operational control of any Airframes, any Engines, any Rotors, any Rotor Blades
installed thereon in the course of Grantor’s business (which shall not be
considered a transfer of possession hereunder), provided that Grantor’s
obligations under this Security Agreement shall continue in full force and
effect notwithstanding any such Wet Lease or other similar arrangement;

(b) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, deliver possession of any Airframe, any Engine, any
Rotor, any Rotor Blade, or any Part to the manufacturer thereof or to any FAA
certified organization for testing, service, repair, maintenance, overhaul work
or other similar purposes or for alterations or modifications or additions
required or permitted by the terms of this Security Agreement;

(c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, install an Engine, Rotor, or Rotor Blade on an airframe
owned by Grantor that is free and clear of all Liens except (i) Permitted Liens,
or (ii) those which apply only to the engines (other than the Engines),
appliances, parts, instruments, appurtenances, accessories, furnishings and
other equipment (other than Parts, Rotors, or Rotor Blades) installed on such
airframe;

(d) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, install an Engine, Rotor, or Rotor Blade on an airframe
leased by Grantor or purchased by Grantor subject to a conditional sale or other
security agreement, but only if (i) such airframe is free and clear of all
Liens, except (A) the rights of the parties to such lease, or any such secured
financing arrangement, covering such airframe and (B) Liens of the type
permitted by Section 3.2(c), and (ii) Grantor shall have received from the
lessor, mortgagee, secured party or conditional seller, in respect of such
airframe, a written agreement (which may be a copy of the lease, mortgage,
security agreement, conditional sale or other agreement covering such airframe),
whereby such Person agrees that it will not acquire or claim any right, title or
interest in, or Lien on, such Engine, Rotor, or Rotor Blade by reason of such
Engine, Rotor, or Rotor Blade being installed on such airframe at any time while
such Engine, Rotor, or Rotor Blade is subject to this Security Agreement;

 

6



--------------------------------------------------------------------------------

(e) install an Engine, Rotor, or Rotor Blade on an airframe, owned by Grantor,
leased by Grantor or purchased by Grantor subject to a conditional sale or other
security agreement under circumstances where neither clause (c) nor clause
(d) above is applicable, provided that any such installation (so long as the
same shall be continuing) shall be deemed an Event of Loss with respect to such
Engine and Grantor shall comply with Section 3.4(h) hereof; or

(f) transfer possession of any Airframe, any Engine, any Rotor, or Rotor Blade
to the United States of America when required by Applicable Law (it being
understood that nothing in this clause (f) shall relieve Grantor from its
obligations under Section 3.4(a) if such transfer becomes an Event of Loss), in
which event Grantor shall promptly notify Agent in writing of any such transfer
of possession;

provided that (1) the rights of any transferee who receives possession by reason
of a transfer permitted by this Section 3.2 (other than by a transfer of an
Engine which is deemed an Event of Loss) shall be subject and subordinate to all
the terms of this Security Agreement (except as required by Applicable Law in
respect of Persons described in clause (b) or clause (f) above); (2) Grantor
shall remain primarily liable hereunder for the performance of all the terms and
conditions of this Security Agreement and all of the terms and conditions of
this Security Agreement, the other applicable Loan Documents, and the Bank
Product Agreements shall remain in effect; (3) no lease or transfer of
possession otherwise in compliance with this Section 3.2 shall (A) result in any
registration or re-registration of any Aircraft or the maintenance, operation or
use thereof except in compliance with Sections 3.3(b), (c), (d) or (f), or
(B) permit any action not permitted to Grantor hereunder; (4) if any such lease
or transfer of possession shall, in the reasonable opinion of any Lender, result
in any risk of adverse tax consequences to such Lender, Grantor shall, prior to
entering into the same, provide an indemnity satisfactory in form and substance
to such Lender against any such adverse tax consequences; (5) Grantor shall
provide evidence reasonably satisfactory to Agent and each Lender that the
insurance required by Section 3.3(k) remains in effect and for the purpose of
Agent’s and the Lenders’ review of such insurance requirements, Grantor shall,
at least five (5) days prior to the date of any lease permitted under this
Section 3.2, provide to Agent and each Lender, forms of the broker’s report and
insurance certificates required by Section 3.3(k)(vi); (6) all necessary
documents shall have been duly filed or recorded in applicable public offices as
may be required to preserve the Lien of this Security Agreement upon the
Airframe and Engines; and (7) Grantor shall reimburse Agent and each Lender, on
an After Tax Basis, for all of its reasonable out-of-pocket expenses (including,
without limitation, registration and filing fees, notary fees, and disbursements
of counsel) in connection with any such lease or transfer.

Section 3.3 Registration and Operation.

(a) Registration and Recordation. Except as expressly permitted in Section 3.9,
each Aircraft shall be duly registered in the name of Grantor under the
Transportation Code and on the International Registry at all times; provided
that Agent shall execute and deliver all such documents as Grantor may
reasonably request for the purpose of effecting or continuing such registration.
Except as expressly permitted in Section 3.9, Grantor shall not change the
registration number of any Aircraft. Unless the Lien of this Security Agreement
has been discharged, Grantor shall also cause this Security Agreement to be duly
recorded and at all times maintained of record on such registries as a
first-priority perfected mortgage on each Aircraft, each Airframe, and each of
the Engines, except as expressly permitted in Section 3.9.

(b) Intentionally Omitted.

 

7



--------------------------------------------------------------------------------

(c) Markings. If permitted by Applicable Law, Grantor will cause to be affixed
to, and maintained in, the cockpit of such Airframe, in a clearly visible
location, and in a visible location on each Engine, a placard of a reasonable
size and shape bearing the legend, in English, set forth below:

Mortgaged to

Wells Fargo Bank, National Association,

as Agent

Such placard may be removed temporarily, if necessary, in the course of
maintenance of such Airframe or such Engine, as the case may be. If such placard
is damaged or becomes illegible, Grantor shall promptly replace it with a
placard complying with the requirements of this Section 3.3(c).

(d) Compliance With Laws. Grantor shall not permit any Airframe, any Engine, any
Rotor, or any Rotor Blade to be used or operated in violation of any Applicable
Law or in violation of any airworthiness certificate, license or registration
relating to such Aircraft, Engines, Rotors, or Rotor Blades issued by any
competent governmental authority, unless (i) the validity thereof is being
contested in good faith and by appropriate proceedings which do not involve a
danger (other than a de minimis danger) of the sale, forfeiture or loss of such
Airframe, such Engines, such Rotors, or such Rotor Blades or the Lien of this
Security Agreement thereupon, any risk of criminal liability or any material
risk of civil liability against Agent, any other member of the Lender Group, or
any Bank Product Provider, or (ii) it is not possible for Grantor to comply with
the Laws of a jurisdiction other than the United States because of a conflict
with the Applicable Laws of the United States.

(e) Operation. Except as otherwise expressly provided herein, Grantor shall be
entitled to operate, use, locate, employ or otherwise utilize or not utilize the
Airframes, Engines, Rotors, Rotor Blades, and Parts in any lawful manner or
place in accordance with Grantor’s business judgment. Grantor shall not operate,
use or locate any Airframe, any Engine, any Rotor, any Rotor Blade, or suffer
any Airframe, any Engine, any Rotor, any Rotor Blades to be operated, used or
located (i) in any area excluded from coverage by any insurance required by the
terms of Section 3.3(k) hereof, except in the case of a requisition by the
United States of America where Grantor obtains (and provide evidence of)
indemnity from the Government for the benefit of the Additional Insureds against
substantially the same risks and for at least the amounts of the insurance
required by Section 3.3(k) hereof covering such area, or (ii) unless covered by
war risk insurance, unless such Airframe, such Engine, such Rotor, or such Rotor
Blade is operated or used under contract with the Government under which
contract the Government assumes liability for substantially the same risks, on
terms and conditions reasonably acceptable to Agent, in at least the same
amounts as would be covered by such insurance.

(f) Information for Filings. Grantor shall promptly furnish to Agent such
information that is under its control or to which it has reasonable access as
may be required to enable Agent, any member of the Lender Group, or any Bank
Product Provider timely to file any reports required to be filed by it with any
Governmental Authority because of, or in connection with, the interest of Agent,
such member of the Lender Group, or such Bank Product Provider in the Aircraft,
Airframes, Engines, Rotors, Rotor Blades, or any other part of the Collateral.

(g) Maintenance. Grantor, at its own cost and expense, shall service, repair,
maintain, overhaul and test each Aircraft, each Airframe, each Engine, each
Rotor, each Rotor Blade, or cause the same to be done in accordance with
(1)(i) a Maintenance Program and (ii) maintenance standards required by the FAA,
and shall keep or cause to be kept Aircraft, each Airframe, each Engine, each
Rotor, and each Rotor Blade in as good operating condition as where originally
mortgaged

 

8



--------------------------------------------------------------------------------

hereunder and after giving effect to the refurbishment contemplated to be
financed hereby, ordinary wear and tear excepted, and shall keep or cause to be
kept each Aircraft, each Airframe, each Engine, each Rotor, and each Rotor Blade
in such operating condition as may be necessary to enable the airworthiness
certification of each Aircraft to be maintained in good standing at all times
under the applicable rules and regulations of the FAA, except when all aircraft
of the same type, model or series as such Airframe (powered by engines of the
same type as those with which such Airframe shall be equipped at the time of
grounding) have been grounded by the FAA, and (2) the same standards Grantor
uses with respect to similar aircraft of similar size in its fleet operated
(whether owned or leased) by Grantor in similar circumstances. Nothing herein
shall be deemed to prevent Grantor from taking any Aircraft out of service for
maintenance or modifications permitted hereunder or storage in accordance with
applicable FAA requirements and sound practice for such storage. Grantor shall
maintain and update in a timely fashion all records, logs and other documents
required by the FAA or any other Government Authority having jurisdiction to be
maintained in respect of the Aircraft and such records, logs and other documents
shall be kept in the English language. Grantor further agrees that the Aircraft,
Airframes, Engines, Rotors, and Rotor Blades will be maintained, used, serviced,
repaired, overhauled or inspected in compliance with Applicable Law with respect
to the maintenance of the Aircraft and compliance with each applicable
airworthiness certificate, license and registration relating to such Collateral
issued by the FAA. Grantor shall comply with all airworthiness directives from
the FAA and all mandatory service bulletins issued from any Manufacturer or
Engine Manufacturer.

(h) Replacement of Parts.

Except as otherwise provided in the proviso to the third sentence of
Section 3.3(j) or if an Airframe or an Engine to which a Part relates has
suffered an Event of Loss, Grantor, at its own cost and expense, will promptly
replace all Parts that may from time to time become worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or permanently rendered
unfit for use for any reason whatsoever. In addition, in the ordinary course of
maintenance, service, repair, overhaul or testing, Grantor, at its own cost and
expense, may remove any Parts, whether or not worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for
use, provided that Grantor, at its own cost and expense, shall, except as
otherwise provided in the proviso to the third sentence of Section 3.3(j),
replace such Parts as promptly as practicable with replacement Parts. All
replacement Parts shall be free and clear of all Liens except for Permitted
Liens and shall be in as good operating condition as, and shall have a value and
utility at least equal to, the Parts replaced assuming such replaced Parts were
in the condition and repair required to be maintained by the terms hereof.

Except in respect of any Part that Grantor may remove from an Airframe, an
Engine, a Rotor, or a Rotor Blade as provided in the proviso to the third
sentence of Section 3.3(j), all Parts at any time removed from an Airframe, an
Engine, a Rotor, or a Rotor Blade shall remain the property of Grantor and
subject to this Security Agreement, no matter where located, until such time as
such Parts shall be replaced by Parts that have been incorporated or installed
in or attached to an Airframe, Engine, a Rotor, or a Rotor Blade and that meet
the requirements for replacement Parts specified in the first paragraph of this
Section 3.3(h). Immediately upon any replacement Part becoming incorporated or
installed in or attached to an Airframe, Engine, Rotor, or a Rotor Blade as
provided in this Section 3.3(h), without further act, (i) title to the replaced
Part shall be free and clear of all rights of Agent and such Part shall no
longer be deemed a Part hereunder; (ii) title to such replacement Part shall
thereupon vest in Grantor; and (iii) such replacement Part shall become subject
to the Lien of this Security Agreement and be deemed part of such Airframe,
Engine, Rotor, or Rotor Blade as the case may be, for all purposes hereof to the
same extent as the Parts originally incorporated or installed in or attached to
such Airframe, Engine, Rotor, or Rotor Blade.

 

9



--------------------------------------------------------------------------------

(i) Intentionally Omitted.

(j) Alterations, Modifications and Additions.

Grantor, at its own expense, shall make (or cause to be made) alterations and
modifications in and additions to any Airframe, any Engine, any Rotor, or any
Rotor Blade as may be required to be made from time to time by Applicable Law
and to meet applicable standards of any airworthiness directives or any other
standard of the FAA and any mandatory service bulletins of the applicable
Manufacturer or the applicable Engine Manufacturer or in order to maintain the
insurance required under Section 3.3(k) regardless of upon whom such
requirements are, by their terms, nominally imposed; provided that Grantor may,
in good faith and by appropriate procedure, contest the validity or application
of any such standard in any reasonable manner which does not adversely affect
the interests of Agent and does not involve any risk (other than a de minimis
risk) of sale, forfeiture or loss of any Aircraft, any Airframe, any Engine, any
Rotor, any Rotor Blade, or the Lien of this Security Agreement thereupon, any
material risk of civil penalty or any risk of criminal liability being imposed
on Agent, any other member of the Lender Group, or any Bank Product Provider. In
addition, Grantor, at its own expense, may from time to time make or cause to be
made such alterations and modifications in and additions to any Airframe, any
Engine, any Rotor, or any Rotor Blades as Grantor may deem desirable in the
proper conduct of its business including, without limitation, removal of Parts
which Grantor deems are obsolete or no longer suitable or appropriate for use in
such Aircraft, such Airframe, such Engine, such Rotors, or such Rotor Blades,
provided further that no such alteration, modification or addition diminishes
the value, utility, estimated residual value (with respect to the applicable
Airframe only), condition, remaining useful life or airworthiness of such
Airframe, such Engine, such Rotor, or such Rotor Blade below the value, utility,
estimated residual value, condition, remaining useful life or airworthiness
thereof immediately prior to such alteration, modification or addition, assuming
such Airframe, Engine, Rotor, or Rotor Blade was then in the condition required
to be maintained by the terms of this Security Agreement, except that the value
(but not the utility, estimated residual value, condition, remaining useful life
or airworthiness) of the Aircraft may be reduced by the value of Parts which
Grantor has removed as permitted above. All Parts incorporated or installed in
or attached or added to any Airframe, any Engine, any Rotor, or any Rotor Blade
as the result of any alteration, modification or addition effected by Grantor
shall become the property of Grantor and, without further act, subject to the
Lien of this Security Agreement and shall be free and clear of any other Liens
except Permitted Liens, provided that Grantor may remove any such Part from the
Airframe, any Engine, any Rotor, or any Rotor Blade if (i) such Part is in
addition to, and not in replacement of or in substitution for, any Part
originally incorporated or installed in or attached to such Airframe, such
Engine, such Rotor, or such Rotor Blade at the time of delivery thereof
hereunder or any Part in replacement of, or in substitution for, any such
original Part, (ii) such Part is not required to be incorporated or installed in
or attached or added to such Airframe or such Engine pursuant to the terms of
Section 3.3(g) or the first sentence of this Section 3.3(j) or pursuant to the
terms of any insurance policies required to be carried hereunder or under any
Applicable Law and (iii) such Part can be removed from such Airframe, such
Engine, such Rotor, or such Rotor Blade without diminishing or impairing the
value, condition, utility, estimated residual value, remaining useful life or
airworthiness which such Airframe, Engine, Rotor, or Rotor Blade would have had
at the time of removal had such alteration, modification or addition not been
effected by Grantor assuming such Aircraft was otherwise maintained in the
condition required by this Security Agreement. Upon the removal by Grantor of
any such Part as above provided, title thereto shall, without further act,
remain in Grantor, free and clear of all rights of Agent and such Part shall no
longer be deemed a Part hereunder.

(k) Insurance.

(i) General Requirements

 

10



--------------------------------------------------------------------------------

Grantor shall at all times, at its own cost and expense, cause policies of
insurance in such form, of such type and with financially sound insurers
satisfactory to Agent, to be procured and maintained on or in respect of each
Aircraft and Engine, as follows: (1) comprehensive aircraft liability insurance
complying with all applicable regulatory requirements and covering all risks
which Grantor may incur by reason of the use or operation of the Aircraft in or
over any area (including, without limitation, contractual, bodily injury,
passenger, public and property damage liability) with respect to each Aircraft
in an amount not less than the greater of (A) $50,000,000 per occurrence or
(B) the amounts of comprehensive aviation liability insurance from time to time
applicable to aircraft operated by Grantor (whether owned or leased) of the type
of such Aircraft; (2) cargo liability insurance with respect to each Aircraft;
(3) all-risk ground and flight aircraft hull insurance covering each Aircraft in
motion and not in motion, and fire and extended coverage and all-risk property
damage insurance covering each Engine and all other items of equipment while
removed from an Airframe, in an amount not less than the lesser of $10,000,000
per item of equipment or the scheduled appraised fair market value thereof; and
(4) such other insurance against other risks as is usually carried by a Person
engaged in the same business as Grantor. All such insurance shall be maintained
with insurers acceptable to Agent and shall be in a form and on terms acceptable
to Agent, and Grantor shall provide evidence of compliance with the insurance
requirements outlined herein in accordance with section 3.3(k)(v).

(ii) Additional Insureds, Etc.

All insurance policies required hereunder shall (1) require 30 days’ prior
written notice of cancellation, non-renewal or material change in coverage to
Agent (any such cancellation, non-renewal or change, as applicable, not being
effective until the thirtieth (30th) day after the giving of such notice);
(2) name the Agent and the Additional Insureds as additional insureds under the
public liability policies and name Agent as loss payee under the physical damage
insurance policies (and any such proceeds paid to Agent shall be held and
distributed in the manner provided in Section 3.3(k)(iv) and the other
provisions hereof); (3) not require contributions from other policies held by
the Additional Insureds; (4) waive any right of subrogation against the
Additional Insureds; (5) in respect of any liability of any of the Additional
Insureds, except for the insurers’ salvage rights in the Event of Loss, waive
the right of such insurers to set-off, to counterclaim or to any other
deduction, whether by attachment or otherwise, to the extent of any monies due
the Additional Insureds under such policies; (6) not require that any of the
Additional Insureds pay or be liable for any premiums with respect to such
insurance covered thereby; (7) be in full force and effect throughout any
geographical areas at any time traversed by any Airframe or Engine; (8) contain
a clause requiring the insurer, upon notice of the same, to name any assignee of
an Additional Insured’s interest as an additional insured and a loss payee;
(9) shall provide that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each Additional Insured; and (10) with respect to physical damages
policies only, contain breach of warranty provisions providing that, in respect
of the interests of the Additional Insureds in such policies, the insurance
shall not be invalidated by any action or inaction of Grantor or any other
person (other than an Additional Insured, as to itself only) and shall insure
the Additional Insureds regardless of any breach or violation of any warranty,
declaration or. condition contained in such policies by Grantor or by any other
person (other than an Additional Insured, as to itself only).

(iii) War and Allied Perils Insurance.

With respect to each Aircraft operated outside the continental United States,
Grantor shall maintain, and supply Agent proof of, war and allied perils
insurance for all locations that such Aircraft travels to and through, which
covers the perils of (1) war, invasion, acts of foreign enemies, hostilities
(whether war be declared or not), civil war, rebellion, revolution,
insurrection, martial law, military or usurped power or attempts at usurpation
of power, (2) strikes, riots, civil commotions or labor disturbances, (3) any
act of one or more persons, whether or not agents of a sovereign power, for
political

 

11



--------------------------------------------------------------------------------

or terrorist purposes and whether the loss or damage resulting therefrom is
accidental or intentional, (4) any malicious act or act of sabotage,
(5) confiscation, nationalization, seizure, restraint, detention, appropriation,
requisition for title or use by or under the order of any government (whether
civil, military or de facto) or public or local authority and (6) hijacking, or
any unlawful seizure or wrongful exercise of control of the Aircraft or crew in
flight (including any attempt at such seizure or control) made by any person or
persons on board the Aircraft acting without the consent of Grantor.

(iv) Application of Insurance Proceeds.

Subject to Section 3.4(g), as between Agent and Grantor, any payments received
under policies of hull or other property insurance required to be maintained by
Grantor pursuant to Section 3.3(k)(i) and any payments received in respect of
any condemnation awards, shall be applied as follows:

(A) in respect of any property damage or loss not constituting an Event of Loss,
such payments shall be paid over to and held in a deposit account for which
Agent is the depository bank or that is subject to a Control Agreement in favor
of Agent, and shall be applied to pay (or to reimburse Grantor) for repairs or
for replacement property effected or obtained in accordance with Sections 3.3(g)
and (h), and any balance remaining after such repairs or replacement with
respect to such damage or loss shall be paid over to Agent, and applied by Agent
in accordance with the priority of payments set forth in Section 2.4(b) of the
Credit Agreement;

(B) in respect of any property damage or loss constituting an Event of Loss, for
which Grantor does not elect, pursuant to Section 3.4(a)(i), to provide a
Replacement Airframe (together with the same number of Replacement Engines as
the number of Engines, if any, which were subject to such Event of Loss), such
payments shall be paid over to Agent, and applied by Agent in accordance with
the priority of payments set forth in Section 2.4(b) of the Credit Agreement;

(C) in respect of any property damage or loss constituting an Event of Loss, for
which Grantor does elect, pursuant to Section 3.4(a)(i), to provide a
Replacement Airframe (together with the same number of Replacement Engines as
the number of Engines, if any, which were subject to such Event of Loss), such
payments shall be paid over to and held in a deposit account for which Agent is
the depository bank or that is subject to a Control Agreement in favor of Agent,
and shall be applied to pay (or to reimburse Grantor) for such Replacement
Airframe and Replacement Engines, and any remaining amounts shall be paid over
to Agent, and applied by Agent in accordance with the priority of payments set
forth in Section 2.4(b) of the Credit Agreement;

(v) Reports, etc.

Grantor will furnish to Agent (A) on or prior to the date of execution of the
Security Agreement Supplement that includes hereunder the Airframe or Engine to
which such insurance relates, insurance certificates describing in reasonable
detail the insurance maintained by Grantor as required pursuant to this
Section 3.3(k), (B) prior to the cancellation, lapse or expiration of the
insurance policies required pursuant to this Section 3.3(k), evidence of renewal
of such insurance policies, and (C) on or prior to the date of execution of the
Security Agreement Supplement that includes hereunder the Airframe or Engine to
which such insurance relates and on or before the renewal dates of the insurance
policies carried by Grantor pursuant to this Section 3.3(k), a report signed by
a firm of aircraft insurance brokers, not affiliated with Grantor, appointed by
Grantor and reasonably satisfactory to Agent, stating the opinion of such firm
that all premiums in connection with the insurance then due have been paid and
the insurance

 

12



--------------------------------------------------------------------------------

then carried and maintained on each Aircraft complies with the terms hereof and,
in the case of renewal insurance, that such renewal insurance will on and after
the effective date thereof so comply with the terms hereof. Grantor will
instruct such firm to give prompt written advice to Agent (1) of such firm’s
receipt of any notice of cancellation of the insurance policies, or notice of a
change in the insurance policies which would, in such firm’s judgment, adversely
change the statements set forth in the insurance certificates described in
clause (A) of this Section 3.3(k)(v), (2) if any premiums are not paid to such
firm by Grantor as agreed between Grantor and the applicable insurer(s), after
giving effect to the procedures and/or terms that exist between such insurer(s)
and such firm from time to time regarding the payment of premiums, (3) upon
application by Agent, of the premium payment situation, (4) if such firm ceases
to be the insurance broker to Grantor, (5) within fourteen (14) days following
such firm’s receipt of a written request from Agent not later than one month
before expiration of the insurance policies, if such firm has not received
renewal instructions from Grantor, and (6) of any other act or omission on the
part of Grantor of which it has knowledge and which would in such firm’s opinion
invalidate or render unenforceable, in whole or in any material part, any
insurance on any Aircraft. Grantor will also instruct such firm to advise Agent
in writing at least 30 days prior to the termination or cancellation of, or
material adverse change in, such insurance carried and maintained on each
Aircraft pursuant to this Section 3.3(k) (or such lesser period as may be
applicable in the case of war risk coverage).

(vi) Right to Pay Premiums.

Agent, as agent for and on behalf of itself and the Additional Insureds shall
have the rights but not the obligations of an additional named insured. None of
Agent, any other member of the Lender Group, any Bank Product Provider or any
other Additional Insureds shall have any obligation to pay any premium,
commission, assessment or call due on any such insurance (including
reinsurance). Notwithstanding the foregoing, in the event of cancellation of any
insurance due to the nonpayment of premiums, each of Agent, the Lenders and the
other Additional Insureds shall have the option, in its sole discretion, to pay
any such premium in respect of each Aircraft that is due in respect of the
coverage pursuant to this Security Agreement and to maintain such coverage, as
Agent, the Lenders or the other Additional Insureds may require, until the
scheduled expiry date of such insurance and, in such event, Grantor shall, upon
demand, reimburse Agent, the Lenders and the other Additional Insureds for
amounts so paid by them.

(l) Holding Out.

Grantor agrees that it and the other Loan Parties and their respective
Subsidiaries will not at any time represent or hold out any Lender, any Bank
Product Provider or Agent or any Affiliate of any of them (and will use its
commercially reasonable efforts to ensure that no Lender, no Bank Product
Provider, Agent, or any Affiliate of any of them is at any time represented or
held out by any other Affiliate) as being in any way connected or associated
with any operation of any Airframe, any Engine, any Rotor, any Rotor Blade, or
any Part or any other operations or carriage undertaken by Grantor.

(m) No Pledging of Credit.

Grantor is not authorized to, and agrees that it will not purport to, pledge the
credit of Agent, any Lender, or any Bank Product Provider for any maintenance,
service, repairs, or overhauls of, modifications to, or changes or alterations
in, any Airframe, any Engine, any Rotor, any Rotor Blade, or any Part, or for
any other purpose whatsoever.

 

13



--------------------------------------------------------------------------------

Section 3.4 Loss, Destruction, Requisition, Etc.

(a) Event of Loss with Respect to any Airframe.

Upon the occurrence of an Event of Loss with respect to any Airframe, Grantor
shall forthwith (and in any event within 5 Business Days after such occurrence)
give Agent notice of such Event of Loss. Grantor shall, within 60 days after
such occurrence, give Agent written notice of its election to perform one of the
following options (it being agreed that if Grantor shall not have given Agent
such notice of such election, Grantor shall be deemed to have elected to perform
the option identified in the following clause (ii)):

(i) subject to the satisfaction of the conditions contained in Section 3.4(d),
on a date not more than 12 months (for any Sikorsky S64 aircraft) or 90 days
(for any other aircraft) after the occurrence of the Event of Loss (or, if
earlier, the Maturity Date), cause to be subjected to the Lien of this Security
Agreement a Replacement Airframe (together with the same number of Replacement
Engines as the number of Engines, if any, which were subject to such Event of
Loss), such Replacement Airframe and Replacement Engines to be free and clear of
all Liens except Permitted Liens and to have a remaining useful life, estimated
residual value, value and utility at least equal to the Airframe and Engines, if
any, so replaced (assuming such Airframe and Engines were in the condition and
repair required by the terms hereof) and to be an airframe that is the same
model and same or later vintage as the Airframe to be replaced thereby, or an
improved model; provided that, if Grantor shall not perform its obligation to
effect such replacement under this clause (i) during the 12-month or 90-day
period of time, as applicable, provided herein (or, if earlier, the Maturity
Date), it shall give Agent notice to such effect upon or before the expiration
of such period of time and shall promptly pay on the thirtieth (30th) day after
the date of such notice to Agent (or, if earlier, the Maturity Date), in
immediately available funds, the amount specified in clause (ii) below; or

(ii) pay or cause to be paid to Agent, in immediately available funds, on a date
specified at least 30 days in advance by Grantor not later than the earlier to
occur of 90 days after the occurrence of the Event of Loss or 3 days following
receipt of insurance proceeds in respect of such Event of Loss, an amount equal
to the most recently determined appraised value of such Aircraft.

Anything in this Section 3.4(a) to the contrary notwithstanding, any payments
received under any insurance policies shall, within 3 days of receipt thereof,
be applied in accordance with Section 3.3(k)(iv).

(b) Effect of Replacement.

Should Grantor have (i) provided a Replacement Airframe (together with the same
number of Replacement Engines as the number of Engines, if any, which were
subject to the Event of Loss) as provided for in Section 3.4(a)(i), (A) this
Security Agreement shall continue with respect to such Replacement Airframe
(together with the same such Replacement Engines and any remaining Engines not
subject to such Event of Loss) as though no Event of Loss had occurred;
(B) Agent shall, at the expense of Grantor, release from the Lien of this
Security Agreement the replaced Airframe and the replaced Engine or Engines, if
any, installed on the Airframe upon the occurrence of the Event of Loss and
subject thereto by executing and delivering to Grantor such documents and
instruments as Grantor may reasonably request to evidence such release (and
Agent shall discharge or consent to the discharge of the registration of the
International Interest in such replaced Airframe and replaced Engine or replaced
Engines vested in Agent pursuant to this Security Agreement); and (C) Grantor
shall be entitled to receive all insurance proceeds and proceeds from any award
in respect of condemnation, confiscation, seizure or requisition, including any
investment interest thereon, to the extent not previously applied to the
purchase price of the Replacement Aircraft as provided in Sections 3.3(k)(iv)(C)
and 3.4(e)(i), and (ii) paid the most recently determined appraised value of
such Aircraft, Agent shall, at the expense of Grantor, release from the Lien of
this Security Agreement any Airframe and any Engine that Grantor sells,
transfers, or

 

14



--------------------------------------------------------------------------------

otherwise assigns to a third party (including any transfer of such Airframe and
any such Engines to insurers in consideration of such insurers’ payment of all
or a portion of the most recently determined appraised value of the Aircraft
under policies of hull or other property insurance required to be maintained by
Grantor pursuant to Section 3.3(k(i)) and that is installed on such Airframe
upon the occurrence of the Event of Loss and subject thereto by executing and
delivering to Grantor such documents and instruments as Grantor may reasonably
request to evidence such release (and Agent shall discharge or consent to the
discharge of the registration of the International Interest in such Airframe and
Engine or Engines vested in Agent pursuant to this Security Agreement).

(c) Effect of Payment.

In the event of the payment in full of the Secured Obligations, (i) this
Security Agreement and the obligations of Grantor hereunder shall terminate,
(ii) any remaining insurance proceeds, including any investment interest
thereon, shall be promptly paid over to Grantor; and (iii) Agent, at the expense
of Grantor, shall release from the Lien of this Security Agreement the Airframe
or Airframes and the Engine or Engines, if any, installed on such Airframe upon
the occurrence of the Event of Loss by executing and delivering to Grantor such
releases and other documents and instruments as Grantor may reasonably request
to evidence such release (and Agent shall discharge or consent to the discharge
of the registration of the International Interest in such Airframe and Engine or
Engines vested in Agent pursuant to this Security Agreement).

(d) Conditions to Airframe Replacement.

Grantor’s right to substitute a Replacement Airframe (and Replacement Engines,
if applicable) as provided in Section 3.4(a)(i) shall be subject to the
fulfillment, at Grantor’s sole cost and expense, in addition to the conditions
contained in such Section 3.4(a)(i), of the following conditions precedent:

(i) On the date when the Replacement Airframe (and Replacement Engines, if
applicable) are subjected to the Lien of this Security Agreement (such date
being referred to in this Section 3.4(d) as the “Replacement Closing Date”), no
Event of Default shall have occurred and be continuing and Agent shall have
received an Officer’s Certificate so certifying;

(ii) On the Replacement Closing Date the following documents shall have been
duly authorized, executed and delivered by the respective party or parties
thereto and shall be in full force and effect, and an executed counterpart of
each thereof shall have been delivered to Agent and the Lenders:

(A) a Security Agreement Supplement covering the Replacement Airframe (and
Replacement Engines, if applicable), which shall have been duly filed for
recordation or otherwise duly made of record with the FAA and the International
Registry;

(B) such Uniform Commercial Code financing statements as are deemed necessary or
desirable by counsel for Agent to perfect Agent’s interests in the Replacement
Airframe (and Replacement Engines, if applicable); and

(C) an Officer’s Certificate of Grantor certifying that (i) the Replacement
Airframe (and Replacement Engines, if applicable) is an aircraft of the same or
a more advanced model, is in as good operating condition as, and has a value,
remaining useful life, estimated residual value and utility at least equal to,
the Airframe (and Replacement Engines, if applicable) it replaces, assuming such
Airframe (and Replacement Engines, if applicable) had been

 

15



--------------------------------------------------------------------------------

maintained in the condition required hereunder, and (ii) in the event the Event
of Loss occurs after the third anniversary of the date that such Airframe
becomes subject to Agent’s Lien hereunder, the Replacement Aircraft shall have
no more than 105% of the total hours of operation, as compared to the Airframe
it replaces.

(iii) On or before the Replacement Closing Date, Agent (acting directly or by
authorization to its special counsel) shall have received such documents and
evidence with respect to Grantor, Agent or the Lenders, as Agent or its special
counsel may reasonably request in order to establish the consummation of the
transactions contemplated by Section 3.4(a)(i) and this Section 3.4(d), the
taking of all necessary corporate action in connection therewith and compliance
with the conditions set forth in this Section 3.4(d), in each case in form and
substance reasonably satisfactory to Agent and the Lenders;

(iv) Agent (acting directly or by authorization to its special counsel) shall
have received satisfactory evidence as to the compliance with Section 3.3(k)
hereof with respect to the Replacement Aircraft;

(v) On the Replacement Closing Date, (A) the Replacement Airframe (and
Replacement Engines, if applicable) shall be duly subjected to the Lien of this
Security Agreement free and clear of Liens (other than Permitted Liens) and
there shall have been registered with the International Registry a sale to
Grantor of such Replacement Airframe (and Replacement Engines, if applicable)
and the International Interest for the benefit of Agent under this Security
Agreement and the Security Agreement Supplement referred to in clause (ii)(A)
above and (B) the Replacement Airframe (and Replacement Engines, if applicable)
shall have been duly certified by the FAA as to type and airworthiness in
accordance with the terms of this Security Agreement, and (C) application for
registration of the Replacement Airframe in accordance with Section 3.3(a) shall
have been duly made with the FAA;

(vi) Agent shall have received (A) an appraisal reasonably satisfactory to it
with respect to the Replacement Airframe (and Replacement Engines, if
applicable) and (B) chain of title evidence for each Replacement Engine in form
satisfactory to Agent (which may include bills of sale or, in the absence of a
bill of sale, an invoice listing the serial number for such Replacement Engine,
from the manufacturer of such Engine to Grantor);

(vii) Agent, for the benefit of the Lender Group and the Bank Product Providers,
shall have received (acting directly or by authorization to its special counsel)
(A) an opinion, satisfactory in form and substance to Agent, of counsel to
Grantor to the effect that (x) the Security Agreement Supplement referred to in
clause (ii)(A) above constitutes an effective instrument for the subjection of
the Replacement Airframe and Replacement Engines, if any, to the Lien of this
Security Agreement, all documents executed and delivered by Grantor pursuant to
this Section 3.4(d) have been duly authorized, executed and delivered by Grantor
and constitute legal, valid and binding obligations of, and are enforceable
against, Grantor in accordance with their respective terms; and (B) an opinion
of qualified FAA counsel, with a supporting priority search certificate, as to
the registration with the International Registry referred to above and the due
recordation of the Security Agreement Supplement and all other documents or
instruments with the FAA, the International Registry, or such other agency or
registrar, the recordation of which is necessary to perfect and protect the
rights of Agent in the Replacement Aircraft, or, in the case of counsel in
another jurisdiction, the taking of all action necessary in such jurisdiction
for such purposes; and

(viii) Grantor shall reimburse Agent and the Lender Group for all reasonable
out-of-pocket costs (including reasonable attorneys’ fees) incurred by them in
connection with any substitution of a Replacement Aircraft pursuant to this
Section 3.4.

 

16



--------------------------------------------------------------------------------

(e) Non-Insurance Payments Received on Account of an Event of Loss.

As between Agent and Grantor, any payments on account of an Event of Loss (other
than insurance proceeds, condemnation awards, or other payments the application
of which is provided for in this Section 3.4, or elsewhere in this Security
Agreement, as the case may be, or payments in respect of damage to the business
or property of Grantor) with respect to any Aircraft, any Engine, any Rotor
Blade, any Rotor, or any Part received at any time by Agent or by Grantor from
any governmental authority or other Person will be applied as follows:

(i) in respect of any property damage or loss constituting an Event of Loss, for
which Grantor does not elect, pursuant to Section 3.4(a)(i), to provide a
Replacement Airframe (together with the same number of Replacement Engines as
the number of Engines, if any, which were subject to such Event of Loss), such
payments shall be paid over to Agent and applied by Agent in accordance with the
priority of payments set forth in Section 2.4(b) of the Credit Agreement; and

(ii) in respect of any property damage or loss constituting an Event of Loss,
for which Grantor does elect, pursuant to Section 3.4(a)(i), to provide a
Replacement Airframe (together with the same number of Replacement Engines as
the number of Engines, if any, which were subject to such Event of Loss), such
payments shall be paid over to and held in an account for which Agent is the
depository bank or that is subject to a Control Agreement in favor of Agent, and
shall be applied to pay (or to reimburse Grantor) for such Replacement Airframe
and Replacement Engines, and any remaining amounts shall be applied in
accordance with the priority of payments set forth in Section 2.4(b) of the
Credit Agreement.

(f) Requisition for Use.

In the event of a requisition for use by any government of the Airframes and the
Engines, if any, or engines installed on any Airframe, Grantor shall promptly
notify Agent of such requisition and, if the same does not constitute an Event
of Loss, all of Grantor’s obligations under this Security Agreement shall
continue to the same extent as if such requisition had not occurred except to
the extent that the performance or observance of any obligation by Grantor shall
have been prevented or delayed by such requisition, provided that Grantor’s
obligations for the payment of money and under Section 3.3(k) (except, in the
case of Section 3.3(k), while an assumption of liability by the Government of
the United States of the scope referred to in Section 3.3(e) is in effect) shall
not be reduced, delayed or affected by such requisition. Any payments received
by Agent or Grantor from such government with respect to the use of such
Airframe or Engines shall be paid over to, or retained by, Grantor; provided
that, if such requisition constitutes an Event of Loss, then all of such
payments shall be paid over to Agent (so long as the Lien of this Security
Agreement has not been duly discharged), and held and applied as provided in
Section 3.4(e). In the event of an Event of Loss of an Engine resulting from the
requisition for use by a government of such Engine (but not the Airframes (or
any of them)), Grantor will replace such Engine hereunder by complying with the
terms of Section 3.4(h) and any payments received by Agent or Grantor from such
government with respect to such requisition shall be paid over to, or retained
by, Grantor.

(g) Certain Payments to be Held As Security.

Any amount referred to in this Section 3.4 or Section 3.3(k) hereof which is
payable to Grantor shall not be paid to Grantor, or, if it has been previously
paid directly to Grantor, shall not be

 

17



--------------------------------------------------------------------------------

retained by Grantor, if at the time of such payment a payment Default or any
Event of Default shall have occurred and be continuing, but shall be paid to and
held by Agent as security for the Secured Obligations, unless and until applied
by Agent to the Secured Obligations and at such time as there shall not be
continuing any such payment Default or Event of Default, such amount and any
gain realized as a result of Permitted Investments required to be made pursuant
to Section 3.8 shall to the extent not so applied be paid over to Grantor.

(h) Substitution of Engines.

So long as no Event of Default shall have occurred and be continuing, Grantor
shall have the right at its option at any time, on at least 30 days’ prior
notice to Agent, to subject to the Lien of this Security Agreement, and if an
Event of Loss shall have occurred with respect to an Engine under circumstances
in which there has not occurred an Event of Loss with respect to any Airframe,
shall within 60 days of the occurrence of such Event of Loss and on at least
five (5) Business Days’ prior notice to Agent shall subject to the Lien of this
Security Agreement, a Replacement Engine for any Engine not then installed or
held for use on such Airframe. In such event, immediately upon the effectiveness
thereof on the date set forth in such notice and without further act, (i) the
Replacement Engine shall be subjected to the Lien of this Security Agreement
free and clear of all other Liens (other than Permitted Liens), and there shall
have been registered with the International Registry a sale to Grantor of such
Replacement Engine and the International Interest for the benefit of Agent under
this Security Agreement and the Security Agreement Supplement referred to in
clause (i)(A) below, (ii) the replaced Engine shall, at the expense and request
of Grantor, be released from the Lien of this Security Agreement and shall no
longer be deemed an Engine hereunder, and (iii) such Replacement Engine shall be
deemed part of the Aircraft for all purposes hereof to the same extent as the
Engine originally installed on or attached to such Airframe. Upon the
substitution of a Replacement Engine, the following conditions shall be
satisfied at Grantor’s sole cost and expense and the parties agree to cooperate
with Grantor to the extent necessary to enable it to timely satisfy such
conditions:

(i) the following documents shall be duly authorized, executed and delivered by
the respective party or parties thereto, and an executed counterpart of each
shall be delivered to Agent:

(A) a Security Agreement Supplement covering the Replacement Engine, which shall
have been duly filed for recordation with the FAA and made of record with the
International Registry;

(B) such Uniform Commercial Code financing statements as are deemed necessary or
desirable by counsel for the Agent to protect Agent’s interests in the
Replacement Engine;

(C) an Officer’s Certificate of Grantor certifying that (i) in the case of a
voluntary replacement only, no Event of Default shall have occurred and be
continuing and (ii) (x) in the case of a voluntary replacement, the Replacement
Engine has at least the same number of hours or cycles (whichever is applicable)
of operation on such Replacement Engine remaining until the next scheduled life
limited part replacement as the Engine it replaces, assuming such Engine had
been maintained in the condition required hereunder; or (y) in the case of a
mandatory replacement, Grantor has not discriminated in its selection of the
Replacement Engine (based on the financed status of such Aircraft);

(D) an opinion of qualified FAA counsel, with a supporting priority search
certificate, as to the registrations with the International Registry referred to
above and the due

 

18



--------------------------------------------------------------------------------

recordation of the Security Agreement Supplement and all other documents or
instruments the recordation with the FAA, the International Registry, or other
registrar or agency, of which is necessary to perfect and protect the rights of
Agent in the Replacement Engine;

(E) to the extent that an engine warranty in respect of such Replacement Engine
is available to Grantor, an engine warranty assignment covering such Replacement
Engine and a consent to such engine warranty assignment in such form and
substance satisfactory to Agent;

(F) chain of title evidence for such Replacement Engine in form satisfactory to
Agent (which may include bills of sale or, in the absence of a bill of sale, an
invoice listing the serial number for such Replacement Engine, from the
manufacturer of such Engine to Grantor); and

(G) evidence that the insurance requirements of Section 3.3(k) with respect to
an Engine are satisfied and that the insurance covering such Replacement Engine
shall be of the type usually carried by Grantor with respect to similar engines,
and covering risks of the kind customarily insured against by Grantor; and

(ii) Grantor shall furnish (or cause to be furnished to) Agent, for the benefit
of the Lender Group and the Bank Product Providers, with an opinion, reasonably
satisfactory in form and substance to Agent, of Grantor’s counsel to the effect
that such documents reasonably requested by Agent or the Lenders are sufficient
to subject such Replacement Engine to the Lien of this Security Agreement.

Upon satisfaction of all conditions to such substitution, (x) Agent shall, at
the expense of Grantor, execute and deliver to Grantor such documents and
instruments as Grantor shall reasonably request to release of the replaced
Engine from the Lien of this Security Agreement (and Agent shall discharge or
consent to the discharge of the registration of the International Interest in
such replaced Engine vested in Agent pursuant to this Security Agreement), and
(y) Grantor shall be entitled to receive all insurance proceeds and proceeds in
respect of any Event of Loss giving rise to such replacement to the extent not
previously applied to the purchase price of the Replacement Engine as provided
in Sections 3.3(k)(iv)(A) and 3.4(e)(ii).

Section 3.5 Agreement Regarding Engines.

Agent hereby agrees for the benefit of agent or secured party of any engine
(other than any Engine) or of any airframe (other than any Airframe) leased to
Grantor or purchased by Grantor subject to a conditional sale or other security
agreement, which lease or conditional sale or other security agreement (in the
case of any such airframe) also covers an engine or engines owned by agent under
such lease or subject to a security interest in favor of the secured party under
such conditional sale or other security agreement, that Agent will not acquire
or claim, as against such agent or secured party, any right, title or interest
in any such engine as the result of such engine being installed on any Airframe
at any time while such engine is owned by such agent or is subject to such
conditional sale or other security agreement or security interest in favor of
such secured party.

Section 3.6 Quiet Enjoyment.

Agent, on behalf of the Lender Group and Bank Product Providers, covenants that,
as long as no Event of Default has occurred and is continuing, Grantor’s
possession, use and quiet enjoyment of each Aircraft in accordance with and
subject to the provisions of this Security Agreement and the Credit Agreement
shall not be interrupted by Agent, the other members of the Lender Group, or any
Bank Product Provider (or any Person lawfully claiming through Agent, the other
members of the Lender Group, or the Bank Product Providers).

 

19



--------------------------------------------------------------------------------

Section 3.7 Inspection.

At all reasonable times and intervals as Agent may designate and, so long as no
Default or Event of Default has occurred and is continuing, with reasonable
prior notice to Grantor and during regular business hours, Agent or its
authorized representatives may at their own expense and risk (unless an Event of
Default shall have occurred and be continuing, in which event Grantor shall bear
such expense and risk) conduct a visual walk-around inspection of any Aircraft
and any Engine (including a visual walk-around inspection of any Aircraft during
any “C” check or other heavy maintenance) and may inspect the books and records
of Grantor relating to the operation and maintenance thereof and Grantor shall
provide copies of such books and records to Agent or its authorized
representatives at its or their reasonable request; provided that (a) such
representatives shall be fully insured to the reasonable satisfaction of Grantor
by Agent or the Lenders with respect to any risks incurred in connection with
any such inspection, (b) any such inspection shall be subject to the safety,
security and workplace rules applicable at the location where such inspection is
conducted and any applicable governmental rules or regulations, and (c) in the
case of an inspection during a maintenance visit, such inspection shall not
interfere with the normal conduct of such maintenance visit or extend the time
required for such maintenance visit or, in any event, at any time interfere with
the use or operation of any Airframe or any Engine or with the normal conduct of
Grantor’s business.

In addition to any inspection as provided hereunder, upon each request of Agent
to Grantor made not more than two times in a calendar year, Grantor will make
available to Agent or such Lender information with respect to the cycles and
hours of operation of the Airframes and Engines and the status of the time
controlled components of the Engines.

If requested by Agent, Grantor shall provide the date (if then scheduled) upon
which any Airframe undergoes its next scheduled major check and, with respect to
any Engine, the next scheduled off such Airframe maintenance, and shall advise
Agent and such Lender of the name and location (if then known) of the relevant
maintenance performer.

No liability or obligation will be incurred by Agent or any Lender, as the case
may be, by reason of non-exercise by it of the inspection rights referred to in
this Section 3.7. Any viewing of any Aircraft by Agent, or any of its
representatives, as the case may be, shall be for such Person’s information
purposes only, and there shall be no inference or implication therefrom that
Grantor is in compliance with its obligations under the Credit Agreement or this
Security Agreement.

Section 3.8 Additional Airframes and Engines.

So long as no Event of Default shall have occurred and be continuing, Grantor
shall have the right at its option at any time, on at least 30 days’ prior
notice to Agent to, or otherwise if required by any Loan Document as and when so
required, Grantor shall, subject to the Lien of this Agreement one or more
additional Airframes or Engines (“Additional Collateral”) as Collateral. In such
event, immediately upon the effectiveness thereof on the date set forth in such
notice or when so required, and without further act, the Additional Collateral
shall be subjected to the Lien created by this Agreement free and clear of Liens
(other than Liens of Notes Collateral Agent). Upon the addition of an Additional
Collateral, (a) Grantor shall satisfy at its sole cost and expense all
requirements set forth in Section 3.4(d) of this Agreement relative to such
Additional Collateral as if it were Replacement Airframes and Replacement
Engines to the extent applicable and excluding Section 3.4(d)(ii)(C), and
(b) Grantor shall execute and deliver to Agent such other documents and shall
take such other actions as may be reasonably requested by Agent in connection
with adding such Additional Collateral to the Lien of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 3.9 Permitted Foreign Transfers. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, any Aircraft may be
operated by Grantor in and located in foreign jurisdictions from time to time
and, in connection therewith upon Grantor’s written request, made not less than
10 days in advance, so long as no Default or Event of Default shall have
occurred and be continuing (i) Agent shall permit the deregistration of such
Aircraft to the extent the applicable foreign registration requirements prohibit
registration in the United States and (ii) Agent will, at Grantor’s expense,
make or cause to be made any filings at the request of Grantor to cause Agent’s
Lien in such Aircraft to be removed from the FAA registry so long as,
immediately after giving effect to consummation of the actions described in the
foregoing clauses (i) and (ii) (the “Determination Date”), the ratio of (a) the
Appraised Value of all Aircraft owned by the Loan Parties as of the
Determination Date and subject to a first priority perfected security interest
in favor of Agent to secure the Secured Obligations to (b) the Appraised Value
of all Aircraft owned by the Loan Parties as of the Determination Date would be
at least 0.85 to 1.00. For the purposes of this Section 3.9, “Appraised Value”
shall mean, as of any Determination Date, with respect to any Aircraft owned by
the Loan Parties as of such Determination Date, the current market value of such
Aircraft as determined in an “extended desktop” appraisal conducted by a firm
reasonably satisfactory to Agent, that is maintenance adjusted, that was
completed not more than 1 year prior to such Determination Date. For the
avoidance of doubt, such appraisal shall be conducted in accordance with the
Uniform Standards of Professional Appraisal Practice (USPAP) or in accordance
with other procedures acceptable to Agent.

SECTION 4. REMEDIES OF AGENT UPON AN EVENT OF DEFAULT

Section 4.1 Remedies with Respect to Collateral. (a) Remedies Available. Upon
the occurrence of any Event of Default and at any time thereafter so long as the
same shall be continuing, this Security Agreement shall be in default, and Agent
may, and upon the instruction of the Required Lenders shall, do one or more of
the following but without any duty to account to Grantor with respect to such
action or inaction: (A) demand in writing that Grantor, at Grantor’s expense,
deliver promptly, and Grantor shall deliver promptly, all or such part of any
Airframe or any Engine or any other Collateral to Agent or its designee or,
Agent, at its option, may enter upon the premises where all or any part of any
Airframe or any Engine or any other Collateral are located or are supposed to be
located, search for Collateral and take immediate possession of and remove the
same by summary proceedings or otherwise, and without demand or notice or
liability of any kind whatsoever; and/or (B) if at the time such action may be
lawful and always subject to compliance with any mandatory legal requirements,
either with or without taking possession, and either before or after taking
possession and without instituting any legal proceedings whatsoever, and having
first given notice of such sale in accordance with the Guaranty and Security
Agreement to Grantor at least 10 days prior to the date of such sale, and any
other notice which may be required by Law, sell and dispose of the Collateral,
or any part thereof, or interest therein, free and clear of any rights or claims
of Grantor, at public auction or private sale, in one lot as an entirety or in
separate lots, and either for cash or on credit and on such terms as Agent may
determine, and at any place (whether or not it be the location of the Collateral
or any part thereof) and time designated in the notice above referred to. Any
such sale may be adjourned from time to time by announcement at the time and
place appointed for such sale, or for any such adjourned sale, without further
notice, and Agent or a Lender may bid and become the purchaser at any such sale
and each Lender shall be entitled at any sale to credit against any purchase
price bid at such sale by such Lender all or any part of any unpaid Secured
Obligation owing to such Lender secured by the Lien of this Security Agreement;
(C) hold, use, operate, lease to others or keep idle all or any part of such
Airframe or such Engine as Agent, in its sole discretion, may determine, all
free and clear of any rights or claims of Grantor; and/or (D) exercise any or
all of other rights and powers and pursue any and all other remedies accorded to
a secured party under Applicable

 

21



--------------------------------------------------------------------------------

Law or the Cape Town Convention, including to recover judgment in its own name
as Agent against the Collateral and to take possession of all or any part of the
Collateral, to exclude Grantor and all Persons claiming under it wholly or
partly therefrom, and including to exercise any other remedy of a secured party
under the UCC (whether or not in effect in the jurisdiction in which enforcement
is sought).

If an Event of Default shall have occurred and be continuing, Agent may, in its
sole discretion, from time to time, at the expense of Grantor, make all such
expenditures for maintenance, insurance, repairs, replacements, alterations,
additions and improvements to and of the Collateral, as it may deem proper. In
each such case, Agent shall have the right to maintain, use, operate, store,
lease, control or manage the Collateral and to exercise all rights and powers of
Grantor relating to the Collateral in connection therewith, as Agent shall deem
appropriate, including the right to enter into any and all such agreements with
respect to the maintenance, insurance, use, operation, storage, leasing,
control, management or disposition of the Collateral or any part thereof as
Agent may determine; and Agent shall be entitled to collect and receive directly
all tolls, rents, revenues, issues, income, products and profits of the
Collateral and every part thereof. Such tolls, rents, revenues, issues, income,
products and profits shall be applied to pay the expenses of use, operation,
storage, leasing, control, management or disposition of the Collateral, and of
all maintenance, repairs, replacements, alterations, additions and improvements,
and to make all payments which Agent may be required or may elect, to make, if
any, for Taxes, insurance or other proper charges assessed against or otherwise
imposed upon the Collateral or any part thereof (including the employment of
engineers and accountants to examine, inspect and make reports upon the
properties and books and records of Grantor at the employment of one or more
Persons to remarket the Collateral for sale or lease or to otherwise manage the
Collateral), and all other payments which Agent may be required or authorized to
make under any provision of this Security Agreement, as well as just and
reasonable compensation for the services of Agent, and of all Persons engaged or
employed by Agent.

If an Event of Default shall have occurred and be continuing, at the request of
Agent, Grantor shall promptly execute and deliver to Agent such instruments of
title and other documents as Agent may deem necessary or advisable to enable
Agent or an agent or representative designated by Agent, at such time or times
and place or places as Agent may specify, to obtain possession of all or any
part of the Collateral to which Agent shall at the time be entitled hereunder,
to change the registration of any Aircraft, to deregister any Aircraft or
otherwise to facilitate the exercise of the above-mentioned rights and remedies.
Without limiting the foregoing, upon Agent’s request, Grantor shall execute and
deliver to Agent an Irrevocable De-Registration and Export Request Authorization
(“IDERA”), the form of which is attached hereto as Exhibit B, for any Aircraft,
and Agent may use or otherwise file, record, and/or register such IDERA as it
may elect during the existence of an Event of Default, provided that Agent shall
give 3 days written notice to Grantor prior to using or otherwise filing,
recording, and/or registering such IDERA. If Grantor shall for any reason fail
to execute and deliver such instruments and documents after such request by
Agent, Agent may obtain a judgment conferring on Agent the right to immediate
possession and requiring Grantor to execute and deliver such instruments and
documents to Agent, to the entry of which judgment Grantor hereby specifically
consents to the fullest extent it may lawfully do so.

Nothing in the foregoing shall affect the right of Agent, any other member of
the Lender Group or any Bank Product Provider to receive all amounts owing to
such Lender as and when the same may be due.

(b) Agent may proceed to protect and enforce this Security Agreement by suit or
suits or proceedings in equity, at law or in bankruptcy, and whether for the
specific performance of any covenant or agreement herein contained or in
execution or aid of any power herein granted; or for foreclosure hereunder, or
for the appointment of a receiver or receivers for the Collateral or any part

 

22



--------------------------------------------------------------------------------

thereof, or for the recovery of judgment for the indebtedness secured by the
Lien created under this Security Agreement or for the enforcement of any other
proper, legal or equitable remedy available under applicable law.

(c) Any proceeds received by Agent after the occurrence of an Event of Default
shall be applied by Agent in accordance with the priority of payments set forth
in Section 2.4(b) of the Credit Agreement

Section 4.2 Remedies Cumulative. To the maximum extent permitted by applicable
law, each and every right, power and remedy herein specifically given to Agent
or otherwise in this Security Agreement shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity, by statute or by the Loan Documents,
and each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time and as often and in such
order as may be deemed expedient by Agent, and the exercise or the beginning of
the exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by Agent in the exercise of any right, remedy or
power or in the pursuit of any remedy shall, to the extent permitted by
applicable law, impair any such right, power or remedy or be construed to be a
waiver of any default on the part of Grantor or to be an acquiescence therein.

Section 4.3 Discontinuance of Proceedings. In case Agent shall have instituted
any proceeding to enforce any right, power or remedy under this Security
Agreement by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to Agent, then and in every such case Grantor and Agent shall, subject
to any determination in such proceedings, be restored to their former positions
and rights hereunder with respect to the Collateral, and all rights, remedies
and powers of Agent shall continue, as if no such proceedings had been
undertaken (but otherwise without prejudice).

Section 4.4 Intentionally Omitted.

Section 4.5 Further Assurances. Grantor, at its own cost and expense, shall take
all such actions as Agent from time to time may request in its reasonable
discretion, so as to ensure that Agent has or obtains the fullest benefit,
protection, and advantages under the Cape Town Convention. The parties hereto
agree with respect to such matters, as follows:

(a) In this Security Agreement, the Convention and the Aircraft Protocol shall
be read and interpreted together as a single instrument as required by Article
6(1) of the Cape Town Convention. In this Section 4.5 the following expressions
have the respective meanings set forth in Article 1 of the Convention:

(i) aircraft engines,

(ii) airframe,

(iii) creditor,

(iv) international interest or International Interest,

(v) prospective international interest,

(vi) registry authority,

 

23



--------------------------------------------------------------------------------

(vii) security agreement,

(viii) State of registry,

(b) Grantor, as grantor, and Agent, for the benefit of the Lender Group and the
Bank Product Providers, as secured party, agree that:

(i) each Airframe of each Aircraft is an airframe and, accordingly, an aircraft
object, and each Engine is an aircraft engine and, accordingly, an aircraft
object, to which this Security Agreement relates for the purposes of the Cape
Town Convention, and each Aircraft has the model, manufacturer’s serial number,
and, as of the date hereof, U.S. registration mark specified on Annex A for such
Aircraft;

(ii) the International Interest of Agent, for the benefit of the Lender Group
and the Bank Product Providers, as secured party, as a creditor and chargee
under a security agreement, in each of the Airframes and the Engines, shall
promptly following the execution and delivery of this Agreement (and thereafter,
promptly following the execution and delivery of a Security Agreement
Supplement) be registered, with the consent of Grantor, as grantor, and of
Agent, for the benefit of the Lender Group and the Bank Product Providers, as
secured party, as an International Interest under the Cape Town Convention in
each of the Airframes and the Engines and each such registration may be amended
or extended prior to its expiry by Agent, for the benefit of the Lender Group
and the Bank Product Providers, as secured party, alone, consent of Grantor
being deemed given hereby;

(iii) for the purposes of Article 17(1) of the Convention each of the events
which constitutes an Event of Default is an event that constitute a default or
otherwise give rise to the rights and remedies specified in Articles 12 to 15
and 20 of the Convention;

(iv) Agent, for the benefit of the Lender Group and the Bank Product Providers,
as secured party, shall have the remedies referred to in Articles 15(1) and
20(1) of the Convention;

(v) for the purposes of Article 54 of the Convention and other provisions of the
Cape Town Convention which relate back to such Article, the courts sitting in
the County of New York, New York or in Dublin, Ireland shall have exclusive
jurisdiction in respect of any claims brought under the Cape Town Convention in
accordance with the provisions of Section 5.12 of this Security Agreement;

(vi) Agent may exercise, in addition to the remedies under the Loan Documents,
any other right or remedy which may be available to it as secured party under
Applicable Law or under the Cape Town Convention, including, without limitation,
all rights and remedies under Chapter III of the Convention and Chapter II of
the Aircraft Protocol. To the extent permitted by Applicable Law, Grantor and
Agent hereby agree that Agent shall not be required to provide notice to Grantor
as set forth in Article IX(6) of the Aircraft Protocol in connection with a
proposal to procure the de-registration and export of any Aircraft without a
court order. Grantor expressly agrees to permit Agent to obtain from any
applicable court, pending final determination of any claim resulting from an
Event of Default hereunder, speedy relief in the form of any of the orders
specified in Article 13 of the Convention and Article X of the Aircraft Protocol
as Agent shall determine in its sole and absolute discretion, subject to any
procedural requirements prescribed by Applicable Laws.

(vii) Grantor shall cooperate with Agent, as secured party, at Grantor’s expense
with respect to effecting registration pursuant to the Cape Town Convention of
any agreement related to the ranking of priority between the various
International Interests and/or the interests of Grantor, as grantor, Agent, as
secured party, save that the Lien of Agent ranks prior to all other interests.

 

24



--------------------------------------------------------------------------------

(c) Except to the extent expressly provided herein, any terms of this Security
Agreement or the other Loan Documents which expressly incorporate any provisions
of the Cape Town Convention shall prevail in the case of any conflict with any
other provision contained herein. Each of the parties hereto acknowledges and
agrees that for purposes of the Cape Town Convention (to the extent applicable
hereto) separate rights may exist with respect to the Airframe and the Engines.

(d) Grantor hereby consents to the exercise by Agent of the remedies granted
herein and in the other Loan Documents and in the Cape Town Convention (in
accordance with the terms of the Cape Town Convention). Grantor acknowledges and
agrees that Agent may exercise such of the remedies as set forth in Section 4.1
or in the other Loan Documents as it shall determine in its sole discretion and
none of the remedies as set forth in Section 4.1 or in the other Loan Documents
is manifestly unreasonable. To the extent permitted by Applicable Law, Grantor
and Agent hereby agree that paragraph 2 of Article 13 of the Convention shall
not apply to this Agreement or to the exercise of any remedy by Agent under this
Agreement or in the other Loan Documents or under the Cape Town Convention.
Following the occurrence of an Event of Default, Grantor agrees that Agent may
immediately discharge any registration made with the International Registry in
Grantor’s favor.

SECTION 5. MISCELLANEOUS

Section 5.1 Termination of Security Agreement. Upon payment in full of the
Secured Obligations, or upon permitted de-registration of any Collateral
hereunder in accordance with Section 3.9, Agent shall, upon the written request
of Grantor, execute and deliver to, or as directed in writing by, and at the
expense of, Grantor an appropriate instrument or instruments (in due form for
recording and in the form provided by Grantor and reasonably approved by Agent)
reasonably required to release, without recourse, representation or warranty,
all Aircrafts and the balance of the Collateral (or, in the case of
de-registration under Section 3.9, solely the applicable de-registered Aircraft
and the other Collateral in respect thereof) from the Lien of this Security
Agreement and, in the case of payment in full of the Secured Obligations, this
Security Agreement shall terminate; provided, however, that this Security
Agreement shall earlier terminate upon any sale or other final disposition by
Agent of all property constituting the Collateral and the final distribution by
Agent of all monies or other property or proceeds constituting the Collateral in
accordance with the terms of the Credit Agreement. In addition, in connection
with the release of the Lien of this Security Agreement, Agent shall discharge
or consent to the discharge of the registration of the International Interests
in favor of Agent vested in Agent pursuant to this Security Agreement. Except as
otherwise provided above, this Security Agreement and the Liens in respect of
the Collateral created hereby shall continue in full force and effect in
accordance with the terms hereof.

Section 5.2 No Legal Title to Collateral in Agent, Any Other Member of the
Lender Group, or Any Bank Product Provider. None of Agent, the other members of
the Lender Group, and the Bank Product Providers shall have legal title to any
part of the Collateral. No transfer, by operation of law or otherwise, of any
right, title and interest of Agent, any other member of the Lender Group, or any
Bank Product Provider in and to the Collateral or this Security Agreement shall
operate to terminate this Security Agreement or the trusts hereunder or entitle
any successor or transferee of Agent, any other member of the Lender Group, or
any Bank Product Provider to an accounting or to the transfer to it of legal
title to any part of the Collateral.

Section 5.3 Sale of Aircraft by Agent is Binding. Any sale or other conveyance
of any Aircraft, Airframe, Engine, or any interest therein by Agent made
pursuant to the terms of this

 

25



--------------------------------------------------------------------------------

Security Agreement shall bind the Lender Group, the Bank Product Providers, and
Grantor, and shall be effective to transfer or convey all right, title and
interest of Agent, the Lender Group, the Bank Product Providers, and Grantor in
and to such Aircraft, Airframe, Engine, or interest therein. No purchaser or
other grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such sale or conveyance or as to the application of
any sale or other proceeds with respect thereto by any Lender.

Section 5.4 Benefit of Security Agreement. Nothing in this Security Agreement,
whether express or implied, shall be construed to give to any Person other than
Grantor, Agent, the Lender Group, and the Bank Product Providers, any legal or
equitable right, remedy or claim under or in respect of this Security Agreement.

Section 5.5 Intentionally Omitted.

Section 5.6 Intentionally Omitted.

Section 5.7 Notices. Unless otherwise expressly specified or permitted by the
terms hereof, all notices required or permitted under the terms and provisions
hereof shall be given in accordance with Section 11 of the Credit Agreement.

Section 5.8 Severability of Provisions. Each provision of this Security
Agreement shall be severable from every other provision of this Security
Agreement for the purpose of determining the legal enforceability of any
specific provision.

Section 5.9 Counterparts; Electronic Execution. This Security Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Security Agreement.

Section 5.10 Successors and Assigns. All covenants and agreements contained
herein and in the other Loan Documents shall be binding upon, and inure to the
benefit of, Grantor and its successors and permitted assigns, provided, however,
that Grantor may not assign this Agreement or any rights, obligation or duties
hereunder without Agent’s prior written consent and any prohibited assignment
shall be absolutely void ab initio, and Agent and its successors and permitted
assigns, and each Lender and its successors and permitted assigns, all as
provided herein or in the other Loan Documents. Any request, notice, direction,
consent, waiver or other instrument or action by any Lender (unless withdrawn by
such Lender or its successor prior to it being acted upon by Agent) shall bind
the successors of such Lender.

Section 5.11 Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Security
Agreement.

Section 5.12 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

26



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GRANTOR AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 5.12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, GRANTOR AND AGENT HEREBY
WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). GRANTOR AND AGENT REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF NEW
YORK (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CLAIM
AND THE WAIVER SET FORTH IN SECTION 5.12(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF NEW YORK CODE OF CIVIL PROCEDURE. THE PARTIES INTEND THIS
GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE. VENUE FOR THE
REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF NEW YORK, NEW YORK.

 

27



--------------------------------------------------------------------------------

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO NEW YORK
CODE OF CIVIL PROCEDURE. THE REFEREE SHALL BE APPOINTED TO SIT WITH ALL OF THE
POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE COURT SHALL HAVE
THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF NEW YORK.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF NEW YORK AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
NEW YORK SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO ENTER
EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO NEW YORK CODE OF CIVIL PROCEDURE, THE REFEREE’S
DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME MANNER

 

28



--------------------------------------------------------------------------------

AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER FROM
ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

Section 5.13 Amendments. This Security Agreement may be amended, supplemented or
otherwise modified only in accordance with the provisions of the Credit
Agreement.

Section 5.14 Limitation on Agent’s, the Other Members of the Lender Group’s, and
the Bank Product Providers’ Duty in Respect of Collateral. Agent, the other
members of the Lender Group, and the Bank Product Providers shall use reasonable
care with respect to the Collateral in its possession or under its control. None
of Agent, the other members of the Lender Group, and the Bank Product Providers
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of Agent, such other member
of the Lender Group, or such Bank Product Provider, or any income thereon or as
to the preservation of rights against prior or any other parties or any other
rights pertaining thereto.

Section 5.15 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by Grantor or any Guarantor or the transfer to Agent,
any other member of the Lender Group, or any Bank Product Provider of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if Agent, any other member of the
Lender Group, or any Bank Product Provider is required to repay or restore, in
whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that Agent, any other member of the Lender Group or any Bank
Product Provider is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys fees of Agent, any other member of the
Lender Group, or any Bank Product Provider related thereto, the liability of
Grantor and each Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

Section 5.16 Concerning Agent. Agent acts hereunder solely as agent as in the
Credit Agreement provided on behalf of the Lender Group and Bank Product
Providers and not in its individual capacity. Each reference herein to any right
granted to, benefit conferred upon or power exercisable by the “Agent” shall be
a reference to Agent, for the benefit of each member of the Lender Group and
each Bank Product Provider.

Section 5.17 Additional Cape Town Convention Provisions.

(a) Grantor agrees and acknowledges this Security Agreement creates and
constitutes an International Interest in the Collateral. Grantor hereby
undertakes to perform all of its obligations hereunder and under any contracts
or agreements constituting part of the Collateral. Grantor shall establish a
valid and existing account with the International Registry, appoint an
Administrator and/or a Professional User acceptable to Agent to make
registration in regards to the Collateral. On, or

 

29



--------------------------------------------------------------------------------

within a reasonable time after the date hereof, Grantor’s applicable Contracts
of Sale shall be registered and searchable in the International Registry, but
subordinate to the registration of the International Interest created by this
Security Agreement. Grantor shall not register any prospective or current
International Interest or Contract of Sale (or any amendment, modification,
supplement, subordination of subrogation thereof) with the International
Registry (other than with respect to the Senior Note Indebtedness) except as
permitted by this Security Agreement or any other Loan Document, Grantor shall
not execute or deliver any IDERA to any party other than Agent unless Agent
agrees in writing or as otherwise permitted by this Security Agreement or any
other Loan Document. Grantor further represents and confirms it is situated in a
Contracting State (as that term is used in the Convention) as contemplated under
the Cape Town Convention, and Grantor has the power to dispose of the
Collateral, as contemplated by the Cape Town Convention.

(b) The parties hereto agree that for the purposes of the definition of
Prospective International Interest in the Cape Town Convention, the making of
any extensions of credit under the Credit Agreement shall constitute the stated
event upon which Grantor has created or provided for an International Interest
in the Aircraft Objects (as such term is defined in the Cape Town
Convention). In addition, without limiting any other provision of this Security
Agreement, Grantor agrees that a Prospective International Interest registration
shall be made on the International Registry with respect to each Engine,
regardless of whether it is installed on an Airframe.

Section 5.18 Credit Agreement. The provisions of this Security Agreement are
supplemental to the provisions of the Credit Agreement. In the event of any
actual, irreconcilable conflict that cannot be resolved between the Eligible
Aircraft and Eligible Inventory provisions of the Credit Agreement and this
Security Agreement, the Credit Agreement shall control and govern. For the
avoidance of doubt, in the event of any actual, irreconcilable conflict that
cannot be resolved between Section 3.9 hereof and the provisions of the Credit
Agreement, Section 3.9 shall control and govern.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective officers, as the case may be, thereunto duly
authorized, as of the day and year first above written.

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Schedule I

to Security Agreement

DEFINITIONS RELATING SECURITY AGREEMENT

“Accessories”: means water tanks, pond snorkels, water cannons, and other
equipment and attachments for aircranes that are used by a Person for the
purpose of firefighting, logging, and construction.

“Additional Collateral”: has the meaning ascribed thereto in Section 3.8 of the
Security Agreement.

“Additional Insureds”: means each member of the Lender Group and the Bank
Product Providers, and their respective officers, directors, employees, agents,
and other representatives.

“Administrator”: has the meaning ascribed thereto in the Cape Town Convention.

“Aeronautical Authority”: means the FAA.

“After-Tax Basis”: with respect to any payment to be received or accrued by any
Person, the amount of such payment adjusted, if necessary, so that such payment,
after taking into account all Taxes payable to any taxing authority as a result
of the receipt or accrual of such payments and any savings in Taxes with respect
to the indemnified Taxes or other liability in respect of which such payment is
due, shall be equal to the payment that would have been received or accrued in
the absence of such Taxes and any savings in Taxes.

“Agent”: has the meaning set forth in the introductory paragraph of the Security
Agreement.

“Aircraft”: means, collectively, the Airframes, Engines, Rotors, and Rotor
Blades, whether or not any of such initial or substituted Engines, Rotors, or
Rotor Blades may from time to time be installed on each Airframe.

“Aircraft Documents”: means all technical data, manuals and log books, and all
inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required by the FAA or the
Maintenance Program to be maintained with respect to Aircraft, Airframes,
Engines, Rotors, Rotor Blades, or Parts; and such term shall include all
additions, renewals, revisions and replacements of any such materials from time
to time made, or required to be made, by the FARs or the Maintenance Program,
and in each case in whatever form and by whatever means or medium (including,
without limitation, microfiche, microfilm, paper, web based or other electronic
storage, or computer disk or any software) such materials may be maintained or
retained by or on behalf of Grantor; provided that all such materials shall be
maintained in the English language.

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on 16 November 2001 at a diplomatic
conference held in Cape Town, South Africa as the same may be amended or
modified from time to time.

“Airframe”: means (a) the aircraft (except the Engines, engines, Rotors, or
Rotor Blades from time to time installed thereon) listed by manufacturer’s
serial numbers and US Registration numbers on Annex A attached hereto; and
(b) any and all Parts so long as the same shall be incorporated or

 

1



--------------------------------------------------------------------------------

installed in or attached to such aircraft, or so long as the same shall be
subject to the Lien of the Security Agreement in accordance with the terms of
Section 3.3(h), (i) or (j) thereof, removed from such aircraft. Each Airframe is
of a type certified to transport at least eight persons including crew, or goods
in excess of 2750 kilograms. The term “Airframe” shall include any Replacement
Airframe which may from time to time be substituted pursuant to Section 3.4 of
the Security Agreement. At such time as a Replacement Airframe shall be so
substituted and the Airframe for which the substitution is made shall be
released from the Lien of the Security Agreement, such replaced Airframe shall
cease to be the Airframe under the Security Agreement. The term “Airframe” shall
also include any aircraft added to the Lien of this Agreement as Collateral as
an Additional Airframe and Engines pursuant to Section 3.5 of the Security
Agreement and related Parts as described above.

“Applicable Law”: means any Laws applicable to Grantor.

“Bills of Sale”: means the warranty bills of sale covering each Aircraft.

“Borrower” and “Borrowers”: have the respective meanings ascribed thereto in the
recitals to the Security Agreement.

“Cape Town Convention” means, collectively, the Aircraft Protocol, the
Convention, the International Registry Procedures, and the International
Registry Regulations.

“Citizen of the United States”: means a citizen of the United States as defined
in § 40102(a)(15) of the Transportation Code, or any analogous part of any
successor or substituted legislation or regulation at the time in effect.

“Code”: has the meaning given such term in the Guaranty and Security Agreement.

“Collateral”: has the meaning set forth in Section 2.1 of the Security
Agreement.

“Convention” means the official English language text of the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment, adopted November 16, 2001 at a diplomatic conference held in Cape
Town, South Africa as the same may be amended or modified from time to time.

“Contract of Sale”: has the meaning ascribed thereto in the Cape Town
Convention.

“Credit Agreement”: has the meaning set forth in the recitals to the Security
Agreement.

“Engine”: means (a) the engines bearing manufacturer’s serial numbers on Annex A
attached hereto, whether or not from time to time installed on the Airframe or
installed on any other airframe or on any other aircraft; and (b) any
Replacement Engine that may from time to time be substituted for an Engine
pursuant to Section 3.4 of the Security Agreement; together, in each case, with
any and all Parts so long as the same shall be incorporated or installed in or
attached thereto or, so long as the same shall be subject to the Lien of the
Security Agreement in accordance with the terms of Section 3.3 (g), (h) or
(i) thereof, removed from any such engine. The term “Engine” shall also include
any aircraft added to the Lien of this Agreement as Collateral as an Additional
Airframe and Engines pursuant to Section 3.5 of the Security Agreement and
related Parts as described above.

“Engine Manufacturer”: means the manufacturer of an Engine as specified on Annex
A attached hereto.

 

2



--------------------------------------------------------------------------------

“Event of Loss”: means any of the following events with respect to any Aircraft,
any Airframe, or any Engine:

(i) any theft, hijacking or disappearance of such property for a period of 90
consecutive days or more or, if earlier for a period that extends beyond the
Maturity Date;

(ii) destruction, damage beyond economic repair or rendition of such property
permanently unfit for normal use for any reason whatsoever;

(iii) any event which results in an insurance settlement with respect to such
property on the basis of an actual, constructive or compromised total loss;

(iv) condemnation, confiscation or seizure of, or requisition of title to or use
of such property by any foreign government or purported government (or in the
case of any such requisition of title, by the Government) or any agency or
instrumentality thereof, for a period in excess of in the case of any
requisition of use, 60 consecutive days or, in any case in this clause (iv),
such shorter period ending on the Maturity Date;

(v) condemnation, confiscation or seizure of, or requisition of use of such
property by the Government for a period extending beyond the Maturity Date;

(vi) as a result of any law, rule, regulation, order or other action by the
Aeronautical Authority, the use of any Aircraft or any Airframe in the normal
course of air transportation shall have been prohibited by virtue of a condition
affecting all aircraft of the same make and model as the Aircraft equipped with
engines of the same make and model as the Engines for a period of 180
consecutive days (or beyond the end of the Maturity Date), unless Grantor, prior
to the expiration of such 180-day period, shall be diligently carrying forward
all necessary and desirable steps to permit normal use of such Aircraft and
shall within 12 months have conformed at least one aircraft in Grantor’s fleet
of the same generic model as the applicable Aircraft or Airframe (but not
necessarily the applicable Aircraft) to the requirements of any such law, rule,
regulation, order or action, and shall be diligently pursuing conformance of the
applicable Aircraft in a non-discriminatory manner provided that,
notwithstanding the foregoing, if such normal use of such property shall be
prohibited, or if such normal use of such property shall be prohibited for a
period of 12 consecutive months, an Event of Loss shall be deemed to have
occurred;

(vii) the basing of such Aircraft, while under requisition for use by any
government (other than the Government while an indemnity of the type and scope
described in Section 3.3(e) of the Security Agreement) is in full force and
effect in any area excluded from coverage by any required insurance policy; and

(viii) with respect to an Engine only, the requisition or taking of use thereof
by any government, and any divestiture of title or ownership deemed to be an
Event of Loss with respect to an Engine under Section 3.2(c) or 3.2(f) of the
Security Agreement.

The date of such Event of Loss shall be the date the applicable event occurs. An
Event of Loss with respect to any Aircraft shall be deemed to have occurred if
any Event of Loss occurs with respect to the Airframe associated with such
Aircraft.

“Federal Aviation Code”: means the sections of Title 49 of the United States
Code relating to aviation, as amended from time to time, or any similar
legislation of the United States enacted in substitution or replacement
therefor.

 

3



--------------------------------------------------------------------------------

“Government”: means the United States of America or an agency or instrumentality
thereof the obligations of which bear the full faith and credit of the United
States of America.

“IDERA” shall have the meaning ascribed to it in Section 4.1(a) hereof.

“International Interest”: has the meaning ascribed thereto in the Cape Town
Convention.

“International Registry” means the International Registry of Mobile Assets
located in Dublin, Ireland and established pursuant to the Cape Town Convention,
along with any successor registry thereto.

“International Registry Procedures” means the official English language text of
the procedures for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

“International Registry Regulations” means the official English language text of
the regulations for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

“Law”: means (a) any constitution, treaty, statute, law, decree, regulation,
order, rule or directive of any Governmental Authority and (b) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.

“Lender” and “Lenders” have the respective meanings ascribed thereto in the
recitals of the Security Agreement.

“Lien”: means with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, lease, sublease, encumbrance of
any kind, charge or security interest in, on or of such asset, or any other type
of preferential treatment, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (c) any registration, International
Interest, or prospective International Interest with the International Registry
that has not been discharged.

“Manufacturer”: means the manufacturer of an Airframe as specified on Annex A
attached hereto.

“Obligations”: has the meaning specified therefor in the Credit Agreement.

“Officer’s Certificate” shall mean a certificate signed by an authorized officer
of Grantor and delivered to Agent.

“Parts”: means any and all appliances, parts, components, avionics, landing
gear, instruments, appurtenances, accessories, furnishings, seats and other
equipment of whatever nature (other than (a) Engines or engines, Rotors, or
Rotor Blades and (b) any parts leased by Grantor from a third party), that may
from time to time be installed or incorporated in or attached or appurtenant to
any Airframe or any Engine.

“Professional User”: has the meaning ascribed thereto in the Cape Town
Convention.

“Replacement Aircraft”: means the Aircraft of which a Replacement Airframe is
part.

 

4



--------------------------------------------------------------------------------

“Replacement Airframe”: means an airframe that shall have been subjected to the
Lien of the Security Agreement pursuant to Section 3.4 thereof.

“Replacement Closing Date” has the meaning set forth in 3.4(d)(i) of the
Security Agreement.

“Replacement Engine”: means an engine which shall have been subjected to the
Lien of the Security Agreement pursuant to Section 3.4 thereof.

“Rotor”: means any helicopter rotor now or hereafter owned by Grantor.

“Rotor Blade”: means any rotor blade now or hereafter owned by Grantor.

“Secured Obligations”: means (a) all of the present and future obligations of
Grantor arising from, owing under or pursuant to this Security Agreement, the
Credit Agreement, or any of the other Loan Documents (including the Guaranty and
Security Agreement), (b) all Bank Product Obligations, and (c) all other
Obligations of Grantor (including, in the case of each of clauses (a), (b) and
(c), reasonable attorneys fees and expenses and any interest, fees, or expenses
that accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable i:n whole or in part as a claim in any Insolvency
Proceeding).

“Security Agreement Supplement”: means a Security Agreement Supplement with
respect to an applicable Airframe and/or Engine(s) substantially in the form of
Exhibit A to the Agreement.

“Transportation Code”: means Subtitle VII of Title 49 of the United States Code,
as amended and recodified from time to time.

“United States” and “U.S.”: each means the United States of America.

“U.S. Government”: means the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the United States.

“Wet Lease”: means any arrangement, whether or not referred to as a “lease”, a
“charter” or otherwise, whereby Grantor agrees to furnish any Aircraft or any
Airframe to a third party, or agrees to provide the services of any Aircraft or
Airframe for the benefit of a third party, pursuant to which such Aircraft or
such Airframe shall at all times be in the operational control of a Grantor and
shall be maintained, insured and otherwise operated in accordance with the
provisions hereof, provided that Grantor’s obligations under the Loan Documents
shall continue in full force and effect notwithstanding any such arrangement.

 

5